NO. 12-14-00273-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

IN THE INTEREST OF LUCAS                         §       APPEAL FROM THE COUNTY
WAYNE DUFF AND ALEXANDER
NICHOLAS DUFF, CHILDREN                          §       COURT AT LAW NO 2

                                                 §       HENDERSON COUNTY, TEXAS

                                                 §



                                   MEMORANDUM OPINION
                                       PER CURIAM

       Appellant has filed a motion to dismiss this appeal. Having reviewed the motion, the
court is of the opinion that it complies with Texas Rule of Appellate Procedure 42.1(a)(1) and
should be granted. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.1(a)(1).



Opinion delivered September 30, 2014.
Worthen, C.J., Griffith, J., and Hoyle, J.




                                             (PUBLISH)
                                COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                        JUDGMENT

                                     SEPTEMBER 30, 2014


                                    NO. 12-14-00273-CV

IN THE INTEREST OF LUCAS WAYNE DUFF AND ALEXANDER NICHOLAS DUFF,
                            CHILDREN



                           Appeal from the County Court at Law No 2
                     of Henderson County, Texas (Tr.Ct.No. CC2-2013-138)


                   THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be GRANTED and the appeal be DISMISSED,
and that the decision be certified to the court below for observance.

                   By per curiam opinion.
                   Worthen, C.J., Griffith, and J., Hoyle.